UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6587


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ALFONZA MCCOY, a/k/a Pap,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:11-cr-00238-D-1)


Submitted: September 18, 2018                               Decided: September 21, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Alfonza McCoy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alfonza McCoy appeals the district court’s order denying relief on his motion for

reduction in sentence pursuant to 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the

record and find no reversible error. See United States v. Muldrow, 844 F.3d 434, 437

(4th Cir. 2016) (providing standard). Accordingly, we affirm for the reasons stated by

the district court.   United States v. McCoy, No. 5:11-cr-00238-D-1 (E.D.N.C. filed

May 8, 2018 & entered May 9, 2018). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2